Citation Nr: 1008422	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to outpatient dental treatment.

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to service connection for a chronic eye 
disability manifested by vision loss.

3.  Entitlement to service connection for a back injury.

4.  Entitlement to service connection for a cervical spine 
injury.

5.  Entitlement to an initial rating for depression, 
evaluated as 30 percent disabling from April 15, 2004, to 
November 18, 2007, and 50 percent disabling from November 19, 
2007.

6.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In July 2009, the Veteran testified during a 
hearing before the undersigned.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes both lay evidence and medical evidence 
concerning the Veteran's physical condition.  The Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.800 (2009). 

During the Board hearing, the Veteran and his representative 
raised claims for a total disability rating based on 
individual unemployability, for benefits under 38 C.F.R. 
§ 4.29, and for benefits under 38 C.F.R. § 4.30, due to a 
recent psychiatric hospitalization.  These issues are not on 
appeal and are therefore referred to the RO for development 
and consideration.

The issues of entitlement to service connection for residuals 
of a back injury and residuals of a cervical spine injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is assigned a total disability rating for 
service connected depression for purposes of dental 
treatment.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with 
residuals of in-service dental trauma at any time during the 
pendency of the appeal.

3.  The preponderance of the competent and credible evidence 
is against finding that a chronic eye disability manifested 
by vision loss (other than refractory errors) were present 
in-service, that refractory errors of the eyes were subjected 
to a superimposed disease or injury which created additional 
disability, or that any current disability of the eyes is 
related to service.

4.  From April 15, 2004, to November 18, 2007, the 
preponderance of the competent and credible evidence of 
record shows the Veteran's depression has been manifested by 
symptoms that cause reduced reliability and productivity.

5.  From November 19, 2007, the preponderance of the 
competent and credible evidence of record shows the Veteran's 
depression has been manifested by symptoms that cause total 
occupational impairment.

7.  The preponderance of the competent and credible evidence 
of record shows the Veteran's patellofemoral pain syndrome of 
the right knee is not manifested by flexion limited to 45 
degrees and/or extension limited to 10 degrees, even taking 
into account his complaints of pain, by slight instability, 
ankylosis, dislocated semilunar cartilage, impairment of the 
tibia or fibula or genu recurvatum at any times during the 
pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for Class IV outpatient dental treatment 
have been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 
(2009). 

2.  The criteria for service connection for a dental trauma 
for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 
3.381, 4.150 (2009).

3.  A chronic eye disability manifested by vision loss was 
not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 4.9 
(2009).

4.  From April 15, 2004, to November 18, 2007, the criteria 
for a 50 percent rating for depression have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009).

5.  From November 19, 2007, the criteria for a 100 percent 
rating for depression have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

6.  The schedular criteria for a disability rating in excess 
of 10 percent for patellofemoral pain syndrome of the right 
knee have not been met at any times during the pendency of 
the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to outpatient dental treatment, given the fully favorable 
decision contained herein, the Board finds that discussion of 
the VCAA notice provided to the Veteran is unnecessary, since 
any deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice, e.g., as to potential 
downstream issues such as a disability rating and effective 
date, the Board finds that the RO will address any applicable 
downstream issues when effectuating the award and therefore 
any failure to provide this notice at this junction cannot 
prejudice the claimant because he will be free to appeal any 
unfavorable finding by the RO regarding the disability rating 
and effective date.

As to all the other claims, the Board notes that in the 
current appeal there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to all the service connection claims, the Board finds that 
written notice provided in June 2005 and September 2005, 
prior to the December 2005 rating decision, along with the 
notice provided in March 2006, fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by the Court in Dingess, 
supra.  Moreover, while the Veteran was not provided adequate 
38 U.S.C.A. § 5103(a) notice prior to the adjudication of the 
claims in the December 2005 rating decision, the Board finds 
that providing him with adequate notice in the above letters 
followed by a readjudication of the claims in the June 2009 
supplemental statement of the case "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board 
finds that even if the above letters failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claims after reading the above letters as 
well as the rating decision, statement of the case, and 
supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

As to the rating claims, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for his depression and a right 
knee disorder.  In Dingess, the Court also held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

In any event, the Veteran was informed of the method VA uses 
to assign disability ratings and/or effective dates in March 
2006, and July 2008 letters.  This was followed by a 
readjudication of his claims in a June 2009 supplement 
statement of the case.  See Mayfield, supra.  Moreover, the 
Board finds that there can be no prejudice to the Veteran due 
to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  See Shinseki, 
supra.  Accordingly, VA's duty to notify in this case has 
been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows the Veteran's service 
treatment records, service dental records, private treatment 
records, VA treatment records, and VA examinations dated in 
May 2005, September 2006, November 2007, and April 2008.  

With respect to the Veteran's rating claim for depression, he 
was provided with VA examinations in May 2005 and November 
2007.  The May 2005 and November 2007 VA examination reports 
reflect that the examiners conducted a review of the 
Veteran's claims files in addition to obtaining oral history 
and an evaluation of the Veteran.  The examiners documented 
in detail the symptoms of the Veteran's depression and the 
effect those symptoms have on his occupational functioning 
and daily activities.  Accordingly, the Board concludes that 
the examinations are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure 
that any VA examination undertaken during an appeal is 
adequate for rating purposes).  

The Board observes that the Veteran was provided with VA 
examinations in May 2005, September 2006, and April 2008 for 
his rating claim for patellofemoral pain syndrome of the 
right knee.  The May 2005 and April 2008 VA examination 
reports reflect that the examiners conducted a review of the 
Veteran's claims files in addition to obtaining oral history 
and a physical evaluation of the Veteran.  The VA examiner in 
September 2006 did not review the record, but he obtained an 
oral history of the right knee disorder from the Veteran and 
he conducted a thorough evaluation of the Veteran's right 
knee.  The examiners documented in detail the symptoms of the 
Veteran's patellofemoral pain syndrome of the right knee and 
the effect those symptoms have on his occupational 
functioning and daily activities.  Accordingly, the Board 
concludes that the examinations are adequate for rating 
purposes.  See Barr, supra.  

While the Veteran was not provided a VA examination in 
connection with his claims service connection for dental and 
eye disabilities, the Board finds that a remand for VA 
examinations is not required when, as in this appeal, the 
service and the post-service treatment records are negative 
for the claimed disorders.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the 
evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



II.  The Merits of the Outpatient Dental Treatment Claim

The Veteran contends that he was beaten and abused on 
numerous occasions during his military service.  
Specifically, he noted that a fellow service member hit him 
in the mouth causing a chipped tooth.  The Veteran asserts 
that he spent at least $3,000 in dental work due to this 
abuse and he wanted to be reimbursed.  

As to the Veteran's claim for service connection for 
outpatient dental treatment, the determination of whether 
service connection may be established for the purpose of 
outpatient dental treatment is based on the criteria set 
forth in 38 C.F.R. § 3.381.  As provided by VA regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease are not considered 
to be disabling conditions, but may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381(a), 17.161.   

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service; (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service; (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).  

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(e).  It is important to 
note that teeth extracted because of chronic periodontal 
disease will be service connected only if they were extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); those who made prior applications for, and 
received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that 
were lost during any period of service prior to his or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability (Class III eligibility); 
those whose service-connected disabilities are rated at 100 
percent by schedular evaluation or who are entitled to the 
100 percent rating by reason of individual unemployability 
(Class IV eligibility); those who participate in a 
rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

With the above criteria in mind, the Board notes that for 
reasons that will be explained in more detail below VA is 
granting the Veteran a 100 percent scheduler evaluation for 
his service-connected depression.  Therefore, the Board finds 
that he meets the general requirement for authorization of 
outpatient dental treatment under Class IV.  38 C.F.R. § 
17.161(h).  Thus, the Veteran is entitled to receive any 
needed dental treatment.  

As to entitlement to dental treatment under Class I, for 
reasons that will be explained in more detail below the 
record on appeal does not meet the criteria for a service-
connected dental condition.  Thus, the Veteran does not 
qualify for Class I eligibility for VA dental treatment.  

Likewise, the Veteran also fails to establish eligibility for 
Class II treatment, one-time dental treatment for Veterans 
having a noncompensable service-connected dental condition or 
disability in existence at the time of discharge, because a 
review of the record on appeal shows that he waited until 
2005, approximately 14 years after his separation from active 
duty service in August 1991, to apply for these benefits and 
such claims must be made within 180 days after a claimant's 
separation from active duty.  See 73 FR 58875 (Oct. 8, 2008).  

Similarly, the Veteran also fails to establish eligibility 
for Class II(a) treatment, available to those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma, 
because as discussed below there is no evidence in the record 
that the Veteran has a current dental disorder or objective 
evidence that he sustained a dental trauma during military 
service.  

Likewise, the Veteran also fails to establish eligibility for 
Class II(b), II(c), IIR, V, and VI treatment because he does 
not claim and the record does not show that he was ever a 
POW, he filed an earlier claim for dental treatment, he 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31, or he is otherwise receiving care and services 
under chapter 17 of 38 U.S.C..

In conclusion, the Veteran meets the requirements under 38 
C.F.R. § 17.161 for outpatient dental treatment under Class 
IV.  To this extent, his appeal is granted.

III.  The Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).
A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Dental Trauma

As reported above, the Veteran contends that he was beaten 
and abused on numerous occasions during his military service.  
Specifically, he noted that a fellow service member hit him 
in the mouth causing a chipped tooth.  The Veteran asserts 
that he spent at least $3,000 in dental work due to this 
abuse and he wanted to be reimbursed.  

As to the Veteran's claim for service connection for 
residuals of dental trauma, service connection for 
compensation purposes can only be established for certain 
types of dental and oral conditions listed under 38 C.F.R. § 
4.150, such as impairment of the mandible, loss of a portion 
of the ramus and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if due to 
loss of substance of the body of the maxilla or mandible.  
See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  
The loss of the alveolar process as a result of periodontal 
disease is not considered disabling.  38 C.F.R. § 4.150, 
Diagnostic Code 9913, Note.

With the above criteria in mind, the Board finds that the 
Veteran is competent and credible to report that he had tooth 
pain following his in-service assaults.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, 
a February 1971 service treatment records documented the 
Veteran's complaints and treatment for a left ear injury and 
an April 1991 record document his complaints and treatment 
for jaw pain. 

However, the February 1991 treatment record diagnosed a 
contusion and the April 1991 record diagnosed pharyngitis.  
Moreover, neither the February 1991 or the April 19771 
record, nor any other service treatment record including the 
July 1991 separation examination, show the Veteran claiming 
that his teeth were injured because he was struck in the 
mouth by a fellow soldier.  Similarly, the in-service dental 
records do not show the Veteran's treatment for a chipped 
tooth or loss of teeth.  In fact, the records indicate that 
the Veteran did not have any missing teeth during military 
service.  While the service treatment records reveal that the 
Veteran had esthetic bonding done to teeth # 9 and 10 to 
close diastema, there is no indication in the service records 
that her sustained any injury to his teeth due to trauma.  
Furthermore, the Veteran's service treatment records fail to 
show that he sustained any damage to his maxilla (upper jaw 
bone) or mandible (lower jaw bone) during service.  Likewise, 
the in-service record is negative for objective evidence of 
loss of the body of the maxilla or mandible.  

Moreover, the post-service record is negative for any 
complaints, diagnoses, or treatment related to residuals of a 
dental trauma.  In this regard, the Veteran testified at the 
July 2009 Board hearing that after military service he 
recalls receiving dental treatment in the form of cleanings.  
He stated that he did not think that he saw a dentist after 
military service regarding the claimed dental injury.  The 
Veteran also testified that during his teeth cleanings the 
dentists had not indicated whether they noticed any trauma to 
his jaw, gums, or any of his teeth.  

Moreover, the Board does not find the Veteran's and his 
representative's assertions to be competent evidence of a 
current disability because as lay persons they do not have 
the required medical expertise to diagnose residuals of an 
in-service dental trauma because such diagnoses requires 
medical expertise which they do not have because, while a 
chipped tooth may be observable to a lay person, the 
diagnosis of a chronic underlying disability requires special 
medical training.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Moreover, as to the 
Veteran's complaints of dental pain, the Court has said that 
pain alone, without a diagnosed related medical condition, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with 
residuals of an in-service dental trauma at any time during 
the pendency of her appeal.  See Hickson, supra; McClain, 
supra.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Therefore, entitlement to service connection for residuals of 
dental trauma must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 4.150. 

The Eye Disorder

The Veteran filed a service connection claim for an eye 
disability due to physical assaults during military service.  
Specifically, he asserts that he was punched in the face and 
the eye and his vision has been steadily declining.  He noted 
that he was in need of an eye examination and glasses.  

As to the claim for a chronic eye disability manifested by 
vision loss, the Board notes that for purposes of entitlement 
to VA benefits, the law provides that refractive errors of 
the eyes are congenital or developmental defects and not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  Myopia and 
presbyopia are refractive disorders.  See Dorland's 
Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Therefore, to the extent that the Veteran is claiming service 
connection on a direct basis for the myopia seen in the 
service treatment records, the Board finds that service 
connection for this eye disorder may not be granted on a 
direct basis because refractive errors of the eyes are 
congenital or developmental defects and not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.

As to service connection for all other chronic eye disorders 
manifested by vision loss, including due to in-service 
trauma, under 38 C.F.R. § 3.303(a), the Board notes that 
service treatment records contains evidence that the 
Veteran's vision in both eyes decreased during military 
service.  See examination dated in March 1990 and separation 
examination dated in July 1991.  Moreover, the Board finds 
that the Veteran is both competent and credible to report on 
the fact that he had problems seeing while on active duty 
following the assaults in which when he was struck in the eye 
because such observations are apparent to lay persons.  See 
Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, 
supra.   Moreover, a February 1991 service treatment records 
documented the Veteran's complaints and treatment for a left 
ear injury and an April 1991 record document his complaints 
and treatment for jaw pain. 

However, the February 1991 treatment record diagnosed a 
contusion and the April 1991 record diagnosed pharyngitis.  
Moreover, neither record notes that the Veteran's problem was 
the result of being struck in the eye by a fellow soldier.  
Moreover, service treatment records, including the separation 
examination dated in July 1991, are negative for complaints 
regarding an assault and/or treatment related to the eye 
and/or vision problems due to an assault.  Therefore, service 
connection for a chronic eye disability manifested by vision 
loss based on in-service incurrence must be denied. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Likewise, the Board finds that service connection is not 
warranted for refractive errors of the eyes due to a 
superimposed disease or injury causing additional disability 
under VAOPGCPREC 82-90 because, while the Veteran vision at 
the July 1991 separation examination had become worse since 
the earlier March 1990 examination, the record does not show 
competent and credible evidence that he injured either eye 
in-service or a medical opinion linking any additional eye 
disability to an established injury, disease, or event of 
service origin.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the post-service 
record is negative for any records showing complaints, 
diagnoses, or treatment for an eye disorder or vision 
problems.  Moreover, in response to a 2005 notice letter, the 
Veteran notified VA that there were no current treatment 
records for his vision loss.  

In this regard, the Board acknowledges as it did above that 
the Veteran's representative is competent to give evidence 
about what they see and the claimant is competent to give 
evidence about what he sees and feels; for example, the 
Veteran is competent to report that he had problems with 
seeing since service.  See Jandreau, supra; Buchanan, supra; 
Charles, supra.  

However, the Veteran and his representative's contention as 
to the claimant having a problem with a chronic eye disorder 
manifested by vision problems since an in-service trauma is 
contrary to what is found in the in-service and post-service 
medical records, including the in-service examinations.  In 
these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for a chronic eye 
disability manifested by vision loss, than the Veteran's and 
his representative's claims.  Therefore, entitlement to 
service connection for a chronic eye disability manifested by 
vision loss based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for medical 
opinion evidence linking a chronic eye disability manifested 
by vision loss to his military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  

As to the contentions of the Veteran and his representative 
that the claimant's chronic eye disability manifested by 
vision loss was caused by an assault while on active duty, as 
noted above, lay persons are generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain, supra, at 
127; citing Espiritu, supra.  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Moreover, the Board finds that 
vision problems are such a condition.  Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra.  
Nonetheless, the Board finds that the lay statements as to a 
nexus are outweighed by the record outlined above which is 
negative for complaints, diagnoses, or treatment for eye 
problems after service.  Id.   

Accordingly the Board also finds that service connection for 
a chronic eye disability manifested by vision loss is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible medical evidence is against finding a causal 
association or link between the post-service disorder and an 
established injury, disease, or event of service origin.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
chronic eye disability manifested by vision loss.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



IV.  The Merits of the Claims for Higher Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeals arise 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim. 
Id.  

Depression

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected depression is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Depression is 
rated pursuant to the General Rating Formula for Mental 
Disorders.  Id.    Under the General Rating Formula for 
Mental Disorders, a 50 percent rating is prescribed for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  The Board acknowledges 
that symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Id. at 
442.  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 reflects "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers)."  
Id.  

During the pendency of this appeal, the RO increased the 
disability rating assigned to the Veteran's depression from 
30 percent to 50 percent under Diagnostic Code 9434, 
effective November 19, 2007.  The Board has considered 
whether the Veteran is entitled to a higher disability rating 
under both stages of this appeal.  Additionally, the Board 
has considered whether additional staging is appropriate.  
For reasons discussed in more detail below, the Board finds 
that the stages created by the RO are appropriate in light of 
the competent medical evidence of record and that there is no 
competent evidence that the Veteran's service-connected 
disability underwent further increases in severity during 
this appeal sufficient to warrant additional staged ratings.  
Fenderson, supra.

From April 15, 2004, to November 18, 2007

The Veteran was provided with a VA examination in May 2005.  
The Veteran reported poor sleep, intrusive thoughts about 
military service (specifically memories of him being beaten 
up), depression, and occasional crying spells.  The examiner 
noted that the Veteran's depressive symptoms appeared to be 
in a relative state of remission with only some residual 
symptoms of depression.  The Veteran reported that he 
constantly thinks about his military experiences.  He has 
distressing memories of "being beaten up all the time."  
Whenever he has pain in his stomach or knees, he is reminded 
of his military experiences as he associates the pain with 
the beatings he reported during military service.  

On clinical evaluation, the examiner noted that the Veteran 
came to the interview angry and critical of past psychiatric 
treatment.  He eventually became quite cooperative.  His 
speech was generally well organized, although, he had a 
tendency to digress and provide excessive information.  There 
was no gross evidence of disordered thinking, but there was 
some tangentiality during the interview.  He was neat and 
clean for the interview and he reported no difficulty taking 
care of his personal hygiene or other activities of daily 
living.  He was oriented to person, place and time.  Despite 
his subjective complaints of memory problems, the Veteran was 
able to provide numerous details concerning important events 
in his life.  The examiner noted that there was no objective 
evidence of either short-term or long-term memory impairment.  
There was no evidence of deficits in attention or 
concentration.  However, his judgment was questionable.  The 
Veteran's behavior throughout the interview was generally 
appropriate, but there were small indications of lack of 
social judgment, such as, he had difficulty maintaining 
appropriate psychological distance from the examiner.  The 
Veteran did not demonstrate anxiety during the examination; 
however, the Veteran reported that he was currently taking 
medication for his anxiety.  His mood was mildly depressed.

The examiner reviewed the personality test conducted as part 
of his claim for posttraumatic stress disorder and the 
testing suggested that the Veteran is likely to be 
chronically anxious and depressed.  The test also offered 
some support of underlying Axis II features indicating that 
the Veteran is somewhat impulsive and unconventional in his 
thinking.  The examiner noted that it is also likely that his 
thinking might be viewed as unusual and that he would have 
difficulty establishing and maintaining interpersonal 
relationships.  The examiner provided a diagnosis of 
depression in partial remission.

The examiner documented that the Veteran had not lost work 
due to his depression; however, in reviewing his work 
history, it seemed that his personality features have 
resulted in significant vocational impairment.  He failed to 
adapt to military life and he has had a succession of jobs 
since discharge from military service.  In most cases, he has 
been laid off or fired.  At the time of the examination, the 
Veteran worked for a State agency and he reported that his 
job performance was marginal and he had been told he must 
improve.  The examiner noted that the Veteran had a 
bachelor's degree, but he struggled at a job he would assume 
the Veteran had the ability to master.  The Veteran asserted 
that he does his best in positions where he has ongoing 
training.  He had recently started a bread business and the 
Veteran was very enthusiastic about this business venture.  
The examiner noted that one might view the Veteran as overly 
optimistic about his new venture.  His social functioning was 
also impaired more so due to relatively poor social judgment 
rather than depressive symptoms.  The Veteran reported 
conflicts in his marriage and he wished he were not married. 

An April 2006 VA mental health treatment record reveals that 
the psychiatrist did not think that the Veteran qualified in 
having a severe mental illness.  The psychiatrist informed 
the Veteran that an individual can have a mental health 
diagnosis that does not prevent them from working.  

On the other hand, a VA mental health treatment record dated 
in October 2006 reveals that the Veteran appeared to be 
severely depressed.  He looked down at the floor and said his 
life was not worth living anymore because he was severely in 
debt and he did not have any family support.  His bread 
business was not going well and credit agencies kept calling 
him.  The Veteran reported that he was in physical pain and 
was prescribed Ultram and hydrocodone.  He stated he also was 
given hydrocodone from another doctor, but he returned the 
vial of medication.  He reported that he was not doctor 
shopping.  The Veteran discussed problems with his memory and 
concentration.  He also reported panic attacks.  The Veteran 
noted that he has poor sleep, energy or interest.  He feels 
like staying in bed all day and he has been late to work.  
The Veteran denied manic or psychotic symptoms.  The 
psychiatrist determined that the Veteran was severely 
depressed with a blunted affect.  His speech was latent and 
slow with a low volume.  Insight and judgment was fair.  His 
thought process was coherent, logical and goal directed.  

Another October 2006 VA mental health record noted that the 
Veteran reported that he is forgetful and has repeatedly been 
late for work.  He was really nervous that he would either be 
fired or removed to "leave without pay" status.  The 
psychiatrist noted that the Veteran, perseverating, felt that 
he had a lot of psychiatric symptoms and he has had a lot of 
lapses in his memory.  The psychiatrist noted that the 
Veteran was taking quit a few tablets of Vicodin and 
Clonazepam and these medications can certainly cloud his 
judgment.  The psychiatrist noted that the Veteran had a 
blunted affect and appeared to be tired, but he was not clear 
with his reasoning.  He reported that everything was 
hopeless, but he was not suicidal of homicidal.  The 
psychiatrist also noted that the Veteran was tangential and 
incoherent at time.  He questioned whether the Veteran was on 
other pain medications that he had been getting from outside 
physicians, even though, the Veteran insisted he returned the 
oxycontin bottles to the ER doctors who offered it to him.  
The psychiatrist instructed the Veteran not to double up on 
Clonazepam.  It was hard for the psychiatrist to determine 
how much of his memory lapses were due to the addictive 
medications he was taking.  The psychiatrist did note that 
the Veteran was depressed about his job and financial 
situations.  

A January 2007 VA mental health treatment record shows that a 
psychiatrist informed the Veteran that he was on too may 
medications that can be harmful to his mental status. The 
Veteran appeared to be depressed and flustered.  He kept 
going off the subject.  The Veteran's psychomotor 
productivity was normal.  Speech rate and volume was normal.  
His mood was moderately depressed and his affect was normal.  
His thought process was coherent and logical, but tangential.  

Treatment records during this time show GAF scores as high as 
75 and as low as 50.

In summary, the evidence of record reveals that the Veteran's 
depression prior to November 19, 2007, is manifested by 
flattened affect, tangential speech, occasional panic 
attacks, difficulty in understanding complex commands, 
impairment of memory (such as forgetting to complete tasks), 
impaired judgment and mood disturbances.  The Veteran also 
has difficulty in establishing and maintaining effective work 
and social relationships.  Specifically, the medical evidence 
shows that the Veteran had sleep impairment, distressing 
memories of his military service, some memory loss and 
tangential speech with moderate social and occupational 
impairment.  In addition, during some of the Veteran's 
psychiatric evaluations the Veteran demonstrated severe 
depression with a blunted affect, latent and slow speech and 
fair insight and judgment.  He also had problems with 
attention and concentration span.  The Board notes that the 
Veteran has been assigned a GAF score as low as 50 for his 
depression between April 15, 2004, and November 19, 2007.  A 
GAF score from 41 to 50 indicates that the Veteran has 
serious symptoms and serious impairment in social and 
occupational functioning.  The Board recognizes that while a 
GAF score may be indicative of a certain level of 
occupational impairment, it is only one factor in determining 
the Veteran's degree of disability.  See Bowling v. Principi, 
15 Vet. App. 1, 14 (2001).  Moreover, at other places in this 
record his GAF score was as high as 75 suggests that his 
veteran's psychiatric disability was manifested by "[i]f 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  In this 
case, the Board finds that the Veteran's overall disability 
picture more closely approximates a 50 percent rating.  

In finding that a 50 percent rating is warranted, the Board 
declines to grant a 70 percent rating.  The competent medical 
evidence is negative for evidence of characteristics such as 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  Overall, the criteria for a 70 percent rating 
have not been met or approximated prior to November 19, 2007. 

From November 19, 2007

The Veteran was provided with another VA examination in 
November 2007.  The Veteran reported a depressed mood and 
feelings of unworthiness.  He was prescribed Lithium, 
Lamictal, and Seroquel; however he felt that his medications 
did not help.  He reported suicidal ideation, but denied any 
plan.  The Veteran complained of poor concentration that has 
caused him numerous problems on his jobs and has resulted in 
him being fired at times.  The Veteran reported that he was 
currently working for a state agency.  He also complained of 
anxiety that worsens during time of stress.  The examiner 
noted that the Veteran exhibited some anxiety behavior, such 
as him twirling his hair throughout the session.  The 
examiner noted that the Veteran had poor concentration and 
frequent suicidal ideation.  The examiner determined that the 
Veteran had no impairment of thought process or 
communication.  He had no delusions or hallucinations.  The 
Veteran reported that occasionally throws things in his 
apartment where he lives alone.  He was appropriately dressed 
and groomed.  The Veteran was fully oriented to person, 
place, and time.  The examiner reported that the Veteran 
exhibited some memory problems, for example, he was unable to 
give specifics about his treatment history.  The Veteran has 
occasional panic attacks, however he has more frequent 
anxiety attacks where he will "feel strange all over and 
become angry."  The examiner noted that the records indicate 
possible abuse of prescription medications and possible 
iatrogenic dependence.  

The Veteran and his wife divorced in 2005 and he did not have 
a girlfriend at the time of the examination.  He reported 
having one or two friends that he will go out to eat with 
every couple of months.  He sees his parents about once a 
month and interacts with his siblings about once per month.  
The Veteran worked 40 hours per week as a customer service 
representative over the phone.  However, he reported that he 
has lost four to five days per month due to his symptoms.  
The examiner determined that he Veteran has reduced liability 
and productivity at work due to his mental disorder.  He 
complains of poor concentration which affects his memory.  In 
addition, the Veteran noted that he lost several jobs 
secondary to poor work performance.  He also reported having 
to transfer to a different department to avoid being fired.  
The examiner determined that the Veteran had severe major 
depression and an anxiety disorder, not otherwise specified.  
His GAF score was opined to be 50.

A November 2008 private psychological evaluation report 
reveals that the Veteran was polite and made appropriate eye 
contact, but he did not appear to be comfortable in the 
testing environment.  His affect was somewhat jittery and he 
reported that he felt somewhat anxious.  The psychologist 
noted that the Veteran had some difficulty remembering 
details of his history and current functioning and he was 
quite overwhelmed by the demand of the tests at times and he 
had to stop the testing session earlier than planned on one 
occasion because the Veteran said that he felt tired.  The 
psychologist reported that the Veteran appeared to be 
forthcoming when answering most of the questions.  He was 
dressed casually or in business attire for the different 
sessions.  He was neatly groomed, but his clothes were 
generally unkempt (such as his shirt was often not tucked 
in). The Veteran was generally oriented, but he always seemed 
preoccupied and to be thinking about something else during 
the test sessions.  His thought process was logical and 
coherent.  The psychologist noted that the Veteran had very 
significant symptoms of depression, including almost constant 
sadness, difficulty sleeping, feelings of guilt, poor 
concentration, and suicidal thoughts.  He has frequent 
thoughts of hanging himself, but he does not want to do it.  
During two of the sessions testing appointments, the Veteran 
informed the psychologist that he purchased some rope during 
the past week with which to hang himself.  Each time he threw 
the rope away and called a veterans suicide hotline to talk 
about his feelings which helped.  The Veteran stated that he 
never really intended to do it, but it scarred him that he 
went so far as to buy the rope.  The psychiatrist noted that 
due to his nightmares, recollections, and depression, the 
Veteran has a great deal of difficulty concentrating, 
focusing, and remembering things at work.  Even when 
performing clerical duties, he forgets steps that he is 
supposed to take or he forgets what he has already done and 
he has to start over.  Theses difficulties have led him to be 
fired from about four jobs and demoted once.  Based on the 
testing and reporting history, the psychiatrist determined 
that the Veteran's difficulties with memory and concentration 
are very significant, are interfering with his ability to 
function at work and are primarily due to his PTSD and 
depression.  The psychiatrist determined that the Veteran was 
dealing with very significant symptoms of PTSD and 
depression.  

The Veteran submitted a letter dated in May 2009 that 
discussed his psychiatric symptoms.  He reported that he has 
felt more suicidal everyday and he has called the suicide 
hotline several times for assistance.  He indicated that he 
has panic attacks several times a day.  The Veteran stated 
that he suffers from short-term and long-term memory problems 
and he has difficulty understanding complex commands.  He 
noted that at work he forgets to complete tasks, which 
affects his job performance.  The Veteran reported 
disturbances in motivation and mood making it difficult to 
establish and maintain effective work and social 
relationships.  

Thereafter, June 2009 and July 2009 medical records show the 
Veteran's VA psychiatric hospitalization due to increased 
suicidal ideation.  Examination at this time also noted a 
depressed mood, difficulty with concentration and memory, and 
poor energy.  VA treatment records dated from 2007 to 2009 
also show GAF scores of 42 to 50.  

During the July 2009 Travel Board hearing, the Veteran 
testified that he has difficulty remembering information and 
directions at work.  He noted that his memory is not good at 
all and he has difficulty with concentration.  The Veteran 
testified that he feels sluggish and very tired.  He noted 
that he has daily panic attacks.  He testified that he 
sometimes has problems sleeping, but lately he has been very 
sleepy.  The Veteran re-experiences events in military 
service on a daily basis.  He indicated that he is at the 
point where he feels like giving up and thoughts of suicide 
are more prevalent.  

Giving the Veteran the benefit of the doubt, the evidence is 
at least in equipoise as to whether his service-connected 
depression results in symptomatology productive of total 
social and industrial inadaptability due to serious symptoms 
as of November 19, 2007.  The record shows that the Veteran 
has a depressed mood with feelings of unworthiness and 
suicidal ideation.  Psychological evaluations have revealed 
significant symptoms of depression to include almost constant 
sadness, difficulty sleeping, feelings of guilt, poor 
concentration, and suicidal thoughts.  The Veteran has had 
frequent thoughts of hanging himself and he actually took 
steps toward committing suicide on two separate incidences by 
purchasing a rope.  He also has panic and anxiety attacks.  
The evidence shows that in part due to the Veteran's 
depression, he has difficulty concentrating, focusing, and 
remembering things at work.  He even has difficulty 
performing clerical duties due to his impaired memory.  
Furthermore, GAF scores of 42 to 50 suggests that his 
psychiatric disability is manifested by "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  DSM IV. 

Accordingly, the Board finds that the evidence of record 
shows that his depression disorder has resulted in serious 
impairment in social functioning and severe impairment in 
occupational functioning.  While the Veteran does not exhibit 
the full basket and severity of symptoms identified in the 
schedular criteria for a 100 percent rating, he does not have 
too to qualify for the rating and the Board finds that the 
evidence discussed above tip the weight towards finding that 
the claimant's service-connected psychiatric disorder so 
impacts his social and industrial ability as to warrant a 100 
percent rating from November 19, 2007.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); Fenderson, supra.

Patellofemoral Pain Syndrome of the Right Knee

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  The United States Court of Appeals for Veterans 
Claims has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right knee disorder is currently rated 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  In this case, the RO has found Diagnostic Code 5260, 
which addresses limitation of motion of the knee, as most 
analogous to the Veteran's right knee patellofemoral pain 
syndrome.  In addressing the Veteran's claim for increase 
under this provision, the Board will review the criteria 
under Diagnostic Code 5260, in addition to the criteria noted 
under other Diagnostic Codes addressing knee disorders.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5256-5263. 

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degree and a 20 percent rating is 
warranted for flexion limited to 30 degree.  Under Diagnostic 
Code 5261, a 10 percent rating is warranted for extension 
limited to 10 degrees and a 20 percent rating is warranted 
for extension limited to 15 degrees.  Normal range of motion 
in a knee joint is from 0 degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings 
under Diagnostic Codes 5260 and 5261 may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).

A February 2005 VA treatment record noted that the Veteran 
complained of chronic pain primarily under the patella.  He 
did not provide a history of effusions or instability.  The 
pain is worse with bent knee positions for prolonged periods 
and going upstairs.  Physical examination revealed positive 
patellar compression tenderness and positive medial facet 
tenderness.  The Veteran had full active range of motion from 
zero to 140 degrees. There was no evidence of effusion.  The 
Veteran demonstrated patellar tenderness on McMurray testing, 
but no medial or lateral joint line tenderness or internal or 
external rotations.  Drawer and Lachman tests were negative.  

A March 2005 treatment record reveals that the Veteran 
provided a history of chronic bilateral knee pain that began 
during service.  He reported an inability ambulate long 
distances and pain with twisting motions.  He reported no 
problems ascending or descending stairs.  The Veteran's knees 
were negative for varus/valgus stress testing, Lachman's test 
and Slocum's test.  There was nonspecific pain with the varus 
and valgus testing, but the tests were negative.  Muscle test 
was five out of five.  Active range of motion was within 
normal limits.  There was positive patellar creptiance 
testing.

The Veteran underwent a VA examination in May 2005 for his 
right knee.  He reported chronic daily moderate to severe 
pain in the right knee.  The Veteran indicated that his 
symptoms were worse with walking long distances.  He can 
stand 30 to 40 minutes and walk two to three blocks.  He 
reported that it is painful to bend or squat.  The examiner 
noted that the Veteran was prescribed etodolac for the knee 
pain, but he does not take it.  The Veteran has opted to take 
Vicodin for pain.  The Veteran indicated that the right knee 
pain was relieved by Vicodin, heating pads and Neoprene knee 
braces.  The examiner noted that the Veteran's range of 
motion of the right knee was unremarkable with full range of 
movement from zero to 140 degrees.  He reported painful 
flexion in the right knee from 100 to 140 degrees anteriorly.  
Gait, stance, posture and coordination were normal.  There 
was no additional limitation of movement during flare-up or 
repetitive movement.  There was no additional limitation due 
to pain, fatigue, weakness or lack of endurance during 
repetitive use.  The examiner reported anterior patellar 
tenderness on light touch on the right knee, medial and 
lateral joint line pain with tenderness reported on light 
touch.  There was no evidence of weakness or acute 
inflammatory signs of the right knee.  The examiner noted 
that ankylosis was not present.  Lachman and drawer sign for 
the right knee were negative.  There was no evidence of 
swelling, effusion, edema, erythema or instability.  

The Veteran was provided with another VA examination in 
September 2006.  The Veteran reported pain seven out of ten 
and four out of ten at rest with no weakness, stiffness, 
swelling, heat, redness, instability, locking or lack of 
endurance.  He denied any additional limitation or flare-ups.  
He uses a cane and occasionally will use a wheelchair.  The 
examiner noted that the Veteran reported subjective profound 
effect on occupation and that it was disproportionate to the 
evidence.  His pain is alleviated by rest and analgesic help 
with hot bath, swimming and walking in shallow pool.  He 
swims one to two times a week for twenty minutes.  He does 
household work, such as, laundry, cooking, cleaning and 
grocery shopping.  His work involves a desk job with walking 
to different floors for mail pick up, ect.  Physical 
evaluation revealed normal range of motion.  Flexion in 
supine on abdomen was zero to 140 degrees with pain between 
135 and 140 degrees.  Extension was full to zero degrees. The 
musculature of the right leg and thigh were normal and there 
were no signs of acute inflammation present in the right 
knee.  Medical and lateral collateral ligaments were normal.  
Anterior and posterior cruciate ligaments were stable.  
McMurray's test was normal.  The examiner noted no change in 
motion upon repeated and resisted testing of the joint and no 
additional limitation due to pain, weakness or tenderness.  
There was no significant objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat or abnormal movement.  There was no evidence of 
crepitance.  The examiner noted that the Veteran had a normal 
gait without functional limitations.  The Veteran was using a 
cane, but gait seemed to be normal.  There was no evidence of 
ankylosis.  X-rays in January 2006 were normal.  The examiner 
determined that the Veteran's subjective symptoms were 
disproportionate in view of the current objective findings.  

A VA examination of the Veteran's right knee conducted in 
April 2008 reveals that the Veteran complained of daily pain 
on walking, especially using stairs, squatting, or sitting a 
long time with his knee flexed.  The pain is located around 
the patella and the intensity of the pain is approximately a 
five or six out of ten with usual daily activity.  The 
Veteran reported that he uses a heating pad or a hot tube 
until the pain subsides.  The Veteran did not report any 
episodes of dislocation or recurrent subluxation.  The 
examiner noted that the Veteran's right knee disorder has no 
effect on usual daily activities; however, he avoids 
strenuous recreational activities.  The examiner reported 
that no canes, braces or crutches were needed.  Physical 
evaluation revealed that the range of motion for the right 
knee was flexion to 115 degrees and full extension to zero 
degrees.  The examiner indicated that there was some pain at 
the end of flexion and some retropatellar grinding.  The 
right knee had normal stability.  McMurray's, Lachman's and 
drawer's tests were negative.  There was no evidence of 
weakness, tenderness, redness, abnormal movement, guarding of 
movement, swelling or effusion.  The examiner documented that 
repetitive movements against body weight did not decrease 
range of motion or joint function.  There was no evidence of 
abnormal weight bearing.  X-rays of the right knee were 
negative.  

Based on the evidence of record, the most pertinent of which 
was discussed above, the Veteran does not meet the rating 
criteria for a 20 percent disability rating for the right 
knee under Diagnostic Codes 5260 or 5261.  As stated above, a 
20 percent rating will be assigned for limitation of flexion 
of the leg to 30 degrees or for extension of the leg to 15 
degrees.  Therefore, because even taking into account the 
Veteran's pain as per the Court's holding in DeLuca, supra, 
and 38 C.F.R. §§ 4.40, 4.45, the claimant's flexion of the 
right knee is at worst limited to 115 degrees and extension 
is full at zero degrees, entitlement to an increased rating 
under Diagnostic Codes 5260 or 5261 is not warranted.  
38 C.F.R. § 4.71a.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  
Fenderson, supra. 

Likewise, because even taking into account the Veteran's pain 
as per the Court's holding in DeLuca, supra, and 38 C.F.R. 
§§ 4.40, 4.45, because neither right knee flexion is limited 
to 45 degrees or right knee extension is limited to 10 
degrees, separate compensable ratings are also not warranted 
under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a; 
VAOPGCPREC 9-2004.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  
Fenderson, supra.  

The Board has considered the applicability of other 
Diagnostic Codes.  In this regard, the Board notes that the 
Veteran's claims file does not contain a diagnosis of 
ankylosis of the right knee.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  In the absence of ankylosis, the 
Board may not rate his service-connected right knee disorder 
as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, a higher evaluation is not warranted for the 
Veteran's service-connected right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings are not 
warranted.  Fenderson, supra.  

Likewise, the record is negative for problems with recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage with frequent episodes of locking pain and effusion 
into the joint, impairment of the tibia or fibula, or genu 
recurvatum.  Accordingly, Diagnostic Codes 5257 to 5258, 5262 
and 5263 for knee and leg conditions are not applicable in 
this case.  See 38 C.F.R. § 4.71a.  This is true throughout 
the period of time during which his claim has been pending 
and therefore consideration of staged ratings are not 
warranted.  Fenderson, supra. 

Conclusion

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected depression or right knee disorder 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's depression and right knee 
disorder with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  The 
evidence of record does not indicate that his depression or 
right knee disorder has caused marked interference with his 
employment, necessitated frequent periods of hospitalization, 
or has otherwise rendered impracticable the regular schedular 
standards for rating such disabilities.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability, when as in the current appeal, diagnosing the 
severity of the disabilities requires special medical 
training.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Moreover, the Board finds more competent and 
credible the medical opinions provided by the VA examiners, 
as outlined above, as to the severity of the Veteran's 
service connected disabilities than the claimant's and his 
representative's claims.  Id. 

In adjudicating the current appeal for higher evaluations, 
the Board has not overlooked the Court's recent holding in 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) 
(holding that claims for higher evaluations also include a 
claim for a total rating based on individual unemployability 
(TDIU) when the appellant claims he is unable to work due to 
a service connected disability).  However, the Board finds 
that Rice is not applicable to the current appeal because for 
the reasons explained above the Board has granted the 
claimant a 100 percent schedular rating for his service 
connected depression and any question regarding a TDIU has 
therefore become moot.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Class IV outpatient dental treatment is granted. 

Service connection for a dental trauma for compensation 
purposes is denied.

Service connection for a chronic eye disability manifested by 
vision loss is denied.

A 50 percent disability rating for depression from April 15, 
2004, to November 18, 2007, is granted.

A 100 percent disability rating for depression from November 
19, 2007, is granted.

A disability rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied at 
all times during the pendency of the appeal.


REMAND

During the Board hearing, the Veteran submitted several 
authorization and consent to release information to VA Forms 
so that the RO could obtain his private treatment records 
with respect to his upper and lower back conditions.  The 
record was specifically left open for 30 days so that the RO 
could attempt to obtain those records.  The record does not 
include any letters from VA to the Veteran's private 
physicians requesting copies of the Veteran's private 
treatment records.  Thus, it appears that the RO has not 
attempted to obtain these records.  As part of its duty to 
assist, VA is required to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).  Therefore, a 
remand is required for VA to attempt to obtain these records.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should attempt to obtain the 
Veteran's private treatment records from 
Dr. M. M. in Austin, Texas between 2007 
and 2008, from Dr. J. H. in Austin, 
Texas between 2004 and 2005, from Dr. 
R.S. in Austin, Texas for the year 2009 
and from Dr. O.O. in Austin, Texas 
between 2007 and 2008.  If the RO/AMC is 
unable to use the July 2009 
Authorization and Consent to Release 
Information Forms, the RO/AMC must 
obtain updated authorizations from the 
Veteran.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
his representative of this, request him 
to provide copies of the outstanding 
medical records and allow him the 
opportunity to obtain these records.  

2.	The RO/AMC should obtain any outstanding 
VA treatment records from August 2009 to 
the present regarding the Veteran's low 
back and cervical neck disorders and 
associate the records with the claims 
files. 

3.	After undertaking the above development, 
the RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the Court's holding in Dingess, 
supra; 38 U.S.C.A. §§ 5103, 5103A; and 
38 C.F.R. § 3.159.  

4.	Upon completion of the foregoing, the 
RO/AMC should readjudicate the Veteran's 
claims of entitlement to service 
connection for residuals of a back 
injury and residuals of a cervical spine 
injury, based on a review of the entire 
evidentiary record.  If any of the 
benefits sought on appeal remain denied, 
the RO/AMC should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


